Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 27, 2014

                                       No. 04-14-00013-CV

                        IN THE INT OF AJL, ARL, AAR, AND BNG,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02031
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        There are two appellants in this appeal from a judgment terminating parental rights, Abel
Ozano and Ernestino Esparza. Appellate counsel for each appellant filed separate motions to
withdraw and separate briefs pursuant to Anders v. California, 386 U.S. 738 (1967), in which
counsel state there are no meritorious issues to raise on appeal. Both attorneys stated they
informed their client of the right to review the record and file their own brief. See id.; Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         On March 26, 2014, this court issued an order allowing Mr. Lozano and/or Ms. Esparza
to file their own pro se brief on or before April 25, 2014. On April 29, 2014, we granted Ms.
Esparza an extension of time until May 19, 2014, and cautioned her that no further extensions of
time would be granted. On May 19, 2014, Ms. Esparza requested an additional thirty-day
extension of time, stating she has now retained an attorney to file a brief for her. On May 20,
2014, Mr. William L. Baskette filed a Notice of Representation.

       If Mr. Baskette believes there are meritorious issues to be raised on Ms. Esparza’s behalf
he must file, no later than June 16, 2014: (1) a motion to substitute counsel, (2) a motion to strike
the Anders brief filed by appointed counsel, and (3) a brief on the merits.

       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on January 22, 2014.
Therefore, if Mr. Baskette does not file the motions and a brief on the merits by June 16, 2014,
this appeal will be set at issue without benefit of a brief from Ms. Esparza. NO FURTHER
EXTENSIONS OF TIME IN WHICH TO FILE A BRIEF WILL BE CONSIDERED OR
GRANTED.
       We further order the clerk of this court to serve a copy of this order on appellants and all
counsel.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court